Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Eddie Anthony Patterson, Appellant                    Appeal from the 170th District Court of
                                                       McLennan County, Texas (Tr. Ct. No. 2015-
 No. 06-15-00046-CV         v.                         905-4).   Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
 T.V. Channel 25 Broadcast Station and Its             Moseley participating.
 Reporter on March 29, 2010; 1909 S New
 Road, Waco, Texas 76711, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Eddie Anthony Patterson, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 27, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk